Exhibit 10.1
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (this “Agreement”) is made and effective
as of the last date signified on the signature page hereto, by and between
Affiliated Computer Services, Inc. (the “Company”) and                     ,
                     (the “Executive”). This Agreement replaces and supersedes
that certain severance agreement by and between the Company and the Executive,
dated as of                     , as the same may have been amended from time to
time.
     The Company has determined that both the Executive’s performance and the
Company’s ability to retain the Executive as an employee will be significantly
enhanced if the Executive is provided with fair and reasonable protection from a
Change of Control of the Company. Accordingly, the Company and the Executive
agree as follows:
     1. Defined Terms. Unless otherwise indicated, capitalized terms used in
this Agreement shall have the meanings set forth herein or in Schedule A.
     2. Effective Date; Term. This Agreement shall be effective on the effective
date hereof and shall remain in effect until (a) the Company terminates this
Agreement by giving the Executive at least one (1) year advance written notice
of termination or (b) the effective date of any termination of the Executive’s
employment with the Company, whether voluntary, involuntary, or for Cause, and
regardless of the reason for such termination. Notwithstanding the foregoing,
this Agreement shall, if in effect on the date of a Change of Control, remain in
effect for such time following a Change of Control as may be necessary to give
effect to the terms of the Agreement.
     3. Change of Control Benefits. Upon a Change of Control, the Executive
shall be entitled to the benefits provided herein.
     (a) Change of Control Payments. Within two (2) business days after a Change
of Control, the Company shall pay the Executive a lump sum amount, in cash,
equal to:
     (i) three (3) times the sum of:
     (A) the Executive’s per annum base salary in effect on the date of the
Change of Control (“Base Salary”), and
     (B) the Executive’s bonus for the immediately preceding fiscal year; and
     (ii) the Executive’s target bonus for the current fiscal year multiplied by
a fraction, the numerator of which shall be the number of days the Executive was
employed by the Company in the fiscal year in which the Change of Control occurs
and the denominator of which shall be 365.

 



--------------------------------------------------------------------------------



 



     (b) Continued Benefits. Until the earlier of the third anniversary of the
termination of the Executive’s employment with the Company after a Change of
Control or the date on which the Executive becomes employed by a new employer,
the Company shall, at its expense, provide the Executive with medical, dental,
life insurance, disability and accidental death and dismemberment benefits
(“Insurance Benefits”) at the highest level provided to the Executive
immediately prior to the Change of Control, provided, however, that if the
Executive becomes employed by a new employer which maintains Insurance Benefits
that either (i) do not cover the Executive with respect to a pre-existing
condition which was covered under the Company’s Insurance Benefits, or (ii) do
not cover the Executive for a designated waiting period, the Executive’s
coverage under the Company’s Insurance Benefits shall continue, without
limitation, until the earlier of the end of the applicable period of noncoverage
under the new employer’s Insurance Benefits or the third anniversary of the
Change of Control.
     (c) Payment of Accrued But Unpaid Amounts. Within two (2) business days
after a Change of Control or such other timeframe as required under applicable
law, rule or regulation, the Company shall pay the Executive (i) any unpaid
portion of compensation previously earned by the Executive; and (ii) all
compensation previously deferred by the Executive but not yet paid.
     (d) Post-Retirement Welfare Benefits. For purposes of determining the
Executive’s eligibility for post-retirement benefits under any welfare benefit
plan (as defined in Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended) maintained by the Company immediately prior to the Change
of Control and in which the Executive then participated, the Executive shall be
credited with the excess of three (3) years of participation in the applicable
plan and three (3) years of age over the actual years of participation and age
credited to the Executive on the date of the Change of Control. If, after taking
into account the credited participation and age, the Executive would have been
eligible for post-retirement benefits, the Executive shall receive, commencing
on the date of the Change of Control, post-retirement benefits based on the
terms and conditions of the applicable plans in effect immediately prior to the
Change of Control.
     (e) Effect on Existing Plans. All Change of Control provisions applicable
to the Executive and contained in any plan, program, agreement or arrangement
maintained on or after the date hereof by the Company (including, but not
limited to, any stock option, restricted stock or pension plan) shall remain in
effect for such period after the date of a Change of Control as is necessary to
carry out such provisions and provide the benefits payable thereunder, and may
not be altered in a manner which adversely affects the Executive without the
Executive’s prior written approval.
     (f) Outplacement Counseling. The Company shall reimburse all reasonable
expenses incurred by the Executive for professional outplacement services by
qualified consultants selected by the Executive for a period of 12 months
following a Change of Control.

 



--------------------------------------------------------------------------------



 



     4. Mitigation. The Executive shall not be required to seek other employment
after a Change of Control and any compensation earned from other employment
shall not reduce the amounts otherwise payable under this Agreement.
     5. Gross-up.
     (a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, or any trust established
by the Company for the benefit of its employees, to or for the benefit of the
Executive (whether payable pursuant to the terms of this Agreement (a
“Payment”)) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code and any interest or penalties are incurred by the
Executive with respect to such excise tax (the excise tax, together with
interest and penalties thereon, hereinafter collectively referred to as the
“Excise Tax”), the Executive shall be entitled to receive an additional payment
(a “Gross-up Payment”) in an amount such that after payment by the Executive of
all taxes, including, without limitation, any income taxes and the Excise Tax
imposed upon the Gross-up Payment, the Executive retains an amount of the
Gross-up Payment equal to the Excise Tax imposed upon the Payments.
     (b) Subject to the provisions of Section 5(c), all determinations required
to be made under this Section 5, including whether and when a Gross-up Payment
is required and the amount of such Gross-up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”). All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Any Gross-up Payment, as determined
pursuant to this Section 5, shall be paid by the Company to the Executive within
five (5) days after the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the Executive in writing. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-up Payment. Such notification shall be given no later than
ten (10) business days after the Executive is informed in writing of such claim
and shall apprise the Company of the nature of the claim and the date of
requested payment. The Executive shall not pay the claim prior to the expiration
of the thirty (30) day period following the date on which it gives notice to the
Company. If the Company notifies the Executive in writing prior to the
expiration of the period that it desires to contest such claim, the Executive
shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,

 



--------------------------------------------------------------------------------



 



without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
     (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
     (iv) permit the company to participate in any proceedings relating to such
claim.
     Without limitation on the foregoing provisions of this Section 5(c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine provided, however, that the
Company shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of the contest; provided, further, that if the Company
directs the Executive to pay any claim and sue for a refund, the Company shall
advance the amount of the payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to the advance or with respect to any imputed
income with respect to the advance.
     (d) In the event that the Company exhausts its remedies pursuant to Section
5(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Gross-up Payment
required and such payment shall be promptly paid by the Company to or for the
benefit of the Executive.
     (e) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 5(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-up Payment required to be paid.

 



--------------------------------------------------------------------------------



 



     6. Termination for Cause. Nothing in this Agreement shall be construed to
prevent the Company from terminating the Executive’s employment for Cause.
     7. Indemnification; Director’s and Officer’s Liability Insurance. The
Executive shall, after the Change of Control, retain all rights to
indemnification under applicable law or under the Company’s Certificate of
Incorporation or Bylaws, as they may be amended or restated from time to time.
In addition, the Company shall maintain Director’s and Officer’s liability
insurance on behalf of the Executive, at the level in effect immediately prior
to the Change of Control, for the five (5) year period following the Change of
Control.
     8. Executive Covenants. During the twelve (12) month period following the
Change of Control, the Executive shall not disclose to any person, or use to the
significant disadvantage of any of the Company, any non-public information
relating to business plans, marketing plans, customers or employees of the
Company other than information the disclosure of which cannot reasonably be
expected to adversely affect the business of the Company (“Confidential
Information”), provided that nothing contained in this Section 8 shall prevent
the Executive from being employed by a competitor of the Company or utilizing
the Executive’s general skills, experience, and knowledge, including those
developed while employed by the Company.
     9. Disputes. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Dallas, Texas, or,
at the option of the Executive, in the county where the Executive then resides,
in accordance with the Rules of the American Arbitration Association then in
effect to be completed within 45 days after notice of such dispute or
controversy is given pursuant to Section 13. Judgment may be entered on an
arbitrator’s award relating to this Agreement in any court having jurisdiction.
     10. Costs of Proceedings. The Company shall pay all costs and expenses,
including attorneys’ fees and disbursements, at least monthly, of the Executive
in connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, except that if the Executive
instituted the proceeding and the judge, arbitrator or other individual
presiding over the proceeding affirmatively finds that the Executive instituted
the proceeding in bad faith, the Executive shall pay all costs and expenses,
including attorney’s fees and disbursements, of the Executive.
     11. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder can be assigned or delegated by the Executive, without the
prior written consent of the Company. Except as otherwise provided herein, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Company and the Executive and their respective heirs, legal representatives,
successors and assigns. If the Company shall be merged into or consolidated with
another entity, the provisions of this Agreement shall be binding upon and inure
to the benefit of the entity surviving such merger or resulting from such
consolidation. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, to expressly assume and agree to

 



--------------------------------------------------------------------------------



 



perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
The provisions of this Section 11 shall continue to apply to each successive
employer of the Executive hereunder in the event of any merger, consolidation or
transfer of assets of a successor employer.
     12. Withholding. Notwithstanding the provisions of Sections 4 and 5 hereof,
the Company may, to the extent required by law, withhold applicable federal,
state, and local income and other taxes from any payments due to the Executive
hereunder.
     13. Notices. All notices and other communications hereunder must be in
writing and will be deemed to have been duly given if delivered personally,
mailed by certified mail (return receipt requested) or sent by overnight
delivery service or facsimile transmission to the Executive at the Executive’s
most recent address in the records of the Company and to the Company at:
Affiliated Computer Services, Inc.
2828 North Haskell Avenue
Dallas, Texas 75204
Attn: General Counsel
Fax: 214-823-5746
     14. Confidentiality. The parties agree to keep the terms and conditions of
this Agreement in strictest confidence, it being understood that this
restriction shall not prohibit disclosure required by applicable law, rule or
regulation.
     15. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED THEREIN.
     16. Entire Agreement. This Agreement (along with grants of stock options,
if any, to the Executive, pursuant to the Company’s 1997 Stock Option Plan, as
amended and the 2007 Equity Incentive Plan) constitutes the entire agreement
between the parties and, except as expressly provided herein, supersedes all
other prior agreements concerning the effect of a Change of Control on the
relationship between the Company and the Executive. This Agreement may be
changed only by a written agreement executed by the Company and the Executive.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement to be effective as of the last
date signified below.

                                  AFFILIATED COMPUTER SERVICES, INC.
 
                   
Date:
          By:        
 
 
 
         
 
Lynn Blodgett, Chief Executive Officer    
 
                      Date:           EXECUTIVE
 
 
 
         
 
   
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
CERTAIN DEFINITIONS
     As used in this Agreement, and unless the context requires a different
meaning, the following terms, when capitalized, have the meaning indicated:
     “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties, or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
For purpose of this provision, no act or failure to act, on the part of the
Executive, shall be considered willful unless it is done, or omitted to be done,
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The termination of employment of the
Executive shall not be deemed to be for cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above and specifying the particulars
thereof in detail.
     “Change of Control” shall mean the first to occur of any of the following
dates:
     (i) the date a Corporate Event is consummated;
     (ii) the date any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, hereinafter the “1934 Act”), other than one or
more trusts established by the Company for the benefit of employees of the
Company or its subsidiaries, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of fifty-one percent (51%) or more of
the Company’s outstanding Common Stock, other than holders of such amounts as of
the date hereof; or

 



--------------------------------------------------------------------------------



 



     (iii) the date, during any period of twenty-four (24) consecutive months,
on which individuals who at the beginning of such period constitute the entire
Board of Directors of the Company shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director comprising the majority was
approved by a vote of at least a majority of the Continuing Directors in office
on the date of such election or nomination for election of the new director. For
purposes hereof, a “Continuing Director” shall mean:
     (A) any member of the Board of Directors at the close of business on
June 30, 2007;
     (B) any member of the Board who succeeds any Continuing Director described
in subparagraph (A) above if such successor was elected, or nominated for
election by the Company’s stockholders, by a majority of the Continuing
Directors then still in office; or
     (C) any director elected, or nominated for election by the Company’s
stockholders to fill any vacancy or newly created directorship on the Board of
Directors of the Company by a majority of the Continuing Directors then still in
office.
     “Corporate Event” shall mean any of the following:
     (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of the
Company’s Common Stock would be converted into cash, securities or other
property, other than any consolidation or merger of the Company in which the
holders of the Company’s Common Stock immediately prior to the consolidation or
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the consolidation or merger;
     (ii) any sale, lease, or other transfer of all, or substantially all, of
the assets of the Company, other than any sale, lease, or other transfer to any
corporation where the Company owns, directly or indirectly, at least eighty
percent (80%) of the outstanding voting securities of the corporation after the
transfer; or
     (iii) any plan or proposal for the liquidation or dissolution of the
Company.

 